PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/623,955
Filing Date: 15 Jun 2017
Appellant(s): GROSMAN, ROTEM



__________________
Brian K. Buchheit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/26/2021.

I. GRUNDS OF REJECITON TO BE REVIEWED ON APPEAL 
Every ground of rejection set forth in the Office action dated 6/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 7-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Shuster (US 8,924,262 B2) in view of Paullin (US 20020161652 A1).
Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Shuster (US 8,924,262 B2) and Paullin (US 20020161652 A1), in view of Ashrafzadeh (US 20100102959 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Shuster (US 8,924,262 B2) and Paullin (US 20020161652 A1), in view of Valkov (US 20170278176 A1).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable by the combination of Shuster (US 8,924,262 B2) and Paullin (US 20020161652 A1), in view of Seethaler (US 20040149896 A1)..

II. RESPONSE TO ARGUMENT
Appellant’s arguments filed on 4/26/2021 with respect to the rejection under 35 U.S.C. 103 regarding the rejection under claim 4 have been fully considered, and are persuasive. The Seethaler reference is not analogous art and is not an obvious combination.





Appellant argues that the disclosed references to not disclose the limitation of claim 1 where the detection of the replenishment receptacle being moved and triggering the detection of whether to order or not. Arguments are made that the replenishment location is an area outside where pick-up or delivery may occur outside a house, or the triggering of resupply upon detection of the movement.
Examiner respectfully disagrees. The claim language recites where the movement to the replenishment location triggers a detection of the volumetric region which triggers the repurchasing if the threshold has been reached. The claims do not recite where the movement itself is the trigger for the repurchasing. Furthermore, the claim does not recite the specifics of the replenishment location except that it is a sub-region within an address. The term replenishment location is not disclosed in the specification. The specification discloses where the hub can be a storage location (specification: [0020]; [0025]), but does not specify the location being outside a house. As such, it can be interpreted that the location can be any designated area within the address location, such as the household storage area as disclosed in Paullin. Paullin discloses the monitoring and control of inventory of items when the containers are located within the designated area (Paullin: [0047]). As such, it would be interpreted that the inventory would be monitored when the containers are detected in the area, which would mean a detection of the container being moved into the area, at which the resupply is ordered upon detection of meeting a threshold as disclosed in the primary reference Shuster: col. 1, ln. 63-col. 2, ln. 8. and in Paullin: [0076]).
Appellant also argues dependent claims 6 and 12 in that the lid with sensors of Ashrafzadeh would be challenging to implement and does not have proper motivation to combine the references. Claim 12 is also argued that the sensors are on a lid, and not of a face of the receptacle.
Examiner respectfully disagrees. There is no explanation as to why it would be challenging to implement the modification of Ashrashzadeh with Shuster or Paullin. Shuster and Paullin both disclose the monitoring of different types of substances and having to use multiple types of sensors. It would not be unobvious to provide modular sensors on a container to detect whatever particular substance is stored within the container.

Examiner respectfully disagrees. Paullin discloses lockboxes to areas where the consumable items are stored inside. Paullin further discloses where authorization is given to the vendor to deliver the goods to the locked location (Paullin: [0080]). Although Examiner had omitted the citation of the paragraph in the rejection, the citation to paragraph [0080] had been disclosed in the rejection of claim 7. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/T.J.K./Examiner, Art Unit 3625       

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
                                                                                                                                                                                                 Conferees:

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625    
                                                                                                                                                                                                    /Vincent Millin/
Appeal Conference Specialist








Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.